Citation Nr: 0107215	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  98-13 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for gouty 
arthritis of the knees, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Portland, Oregon, which granted a claim by the veteran 
seeking entitlement to an increased disability rating for his 
left knee disability, assigning a 10 percent disability 
rating, and which denied entitlement to a disability rating 
in excess of 10 percent for his right knee disability.  In a 
March 1998 decision, the RO assigned a 20 percent disability 
rating for the veteran's bilateral knee disability, diagnosed 
as gout.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  Prior to March 11, 1998, the preponderance of the 
evidence of record shows that the veteran's gout was 
manifested by 3 documented flare-ups in a 3 year period, with 
no 1 year period showing 3 or more incapacitating 
exacerbations; other impairment in health was not shown.

3.  On and after March 11, 1998, the preponderance of the 
evidence of record shows 3 or more incapacitating 
exacerbations of gout in a year.

4.  The balance of the evidence does not show gout manifested 
by weight loss, anemia, or other health impairment, or by 4 
or more severely incapacitating exacerbations in a year or a 
lesser number over prolonged periods.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for gout were not met prior to March 11, 1998.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic 
Codes 5002, 5017  (2000).

2.  The criteria for a 40 percent disability evaluation for 
gout, effective March 11, 1998, are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic 
Codes 5002, 5017  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant is seeking an increased disability rating for 
his service-connected bilateral hearing loss.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (2000).  This law rewrites that 38 U.S.C. §§ 5100-5107 
"duty to assist" provisions, to eliminate the well-grounded 
claim requirement, and requires the Secretary to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under title 38 of the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the RO fulfilled its 
duty to assist.  It obtained all indicated VA and service 
medical records pertinent to the claim on appeal and provided 
the veteran with VA examination of his service-connected 
disability.  The veteran was also provided with an 
opportunity to testify at a personal hearing before a member 
of the Board.  There is no indication in the record that 
there is any additional evidence that has not been associated 
with the claims file, and the Board finds he is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Evidence

Service medical records include several medical examination 
reports and associated reports of medical history.  These are 
dated from the time of the veteran's induction, in April 
1979, to November 1992.  None indicate any knee problems or 
show any complaints of, treatment for, or diagnosis of gout 
or gouty arthritis.  Knee problems are first indicated in a 
January 1994 (misdated 1993) service outpatient record.  At 
that time, it was noted that the veteran had a swollen right 
knee and that he had twisted it 4 days prior.  Assessment was 
acute effusion; fasciitis was deemed unlikely, but could not 
be ruled out.  A January 1994 follow-up note shows a 
diagnosis of knee injury with effusion, with no evidence of 
infection.  A January 1994 orthopedic consultation record 
shows a diagnosis of infrapatellar tendinitis.  Another 
January 1994 note shows that the left knee had some slight 
swelling.  There was no warmth or tenderness and the knee 
appeared stable.  Assessment was probably an acute knee 
injury with resolving effusion.  A September 1994 note 
indicates continued right knee pain.  There was no swelling 
or deformity, but there was mild patellar tenderness.  
Assessment was patellofemoral syndrome.  A separation medical 
examination report is not of record.

Subsequent to service, a December 1994 letter from the United 
States Postal Service indicates that the veteran was deemed 
medically unsuitable for a position as a mail handler because 
medical evidence showed that he was to avoid kneeling.

A March 1995 VA general medical examination report shows 
complaints of right and left knee pain.  Physical examination 
revealed range of motion of the knees from 0 to 135 degrees 
bilaterally.  Lachman's and anterior and posterior drawer's 
tests were negative for any instability.  There was no 
evidence of effusion at the time of the examination.  Deep 
patellar pressure did not produce tenderness.  There was mild 
crepitus of both knees.  There was difficulty with squatting, 
mainly because of the right knee.

Post-service medical records from Madigan Army Medical Center 
from January 1996 show that the veteran was seen with 
complaints of left knee pain.  Medical history was negative 
for injury or history of gout, but was positive for a similar 
episode involving the right knee 2 years prior.  A knee tap 
was performed.  Assessment was reactive arthritis.  Records 
from May 1996 show that the veteran had trace effusion in 
each leg.

A March 1997 VA examination report reflects, on physical 
examination, that the veteran had no peripheral edema of the 
knees and was able to ambulate without difficulty.  He could 
heel-to-toe walk and squat without assistance, but with some 
discomfort.  Knee reflexes were equal at 2/6.  Range of 
motion of the right knee was 0 to 135 degrees and of the left 
knee was 0 to 133 degrees.  There was considerable crepitus 
of the right knee, and, to a much lesser extent, the left 
knee.  There was no laxity, warmth, or effusion.  Assessment 
was retropatellar femoral pain syndrome of the right knee 
and, to a lesser extent, the left knee.  Remarks were that 
there was no weakness of the lower extremities.  It was 
opined that his spontaneous swelling of the knee may be due 
to gouty arthritis.  The arthritic complaints were likely due 
to hyperuricemia.  There was no evidence of infectious 
arthritis or synovitis.  Blood test for rheumatoid arthritis 
was negative.  X-rays of the knees were negative.

Madigan Army Medical Center records from April 1997 show that 
the veteran was seen in the emergency room for swelling and 
pain of the right knee.  He underwent aspiration of the knee.  
Clinical analysis of the fluid revealed numerous uric acid 
crystals and white cells.  Impression was acute gout.  A June 
1997 record shows that he had had only a mild attack since 
April 1997.  Impression was gout, stable.

An October 1997 VA examination report shows that the 
veteran's knees had no clubbing, cyanosis, or edema.  There 
was crepitus in both knees.  The veteran was able to perform 
a full squat with difficulty.  There was no instability of 
the knees.  There was full range of motion of the knees, 
albeit with some discomfort on full motion.  Reflex, motor, 
and sensory examination were normal.  Assessment was that the 
veteran's knee problems appeared to involve chondromalacia 
patella with retropatellar pain syndrome.

VA outpatient notes show that the veteran had an exacerbation 
of gout in the knees, worse of the left, in January 1998.  It 
was of 1 week duration.  There was obvious swelling and 
redness of the knees, worse on the left, with gait 
disturbance.  The left knee joint was aspirated.  Follow-up a 
week later indicated that his pain was much better.  Clinical 
data was positive for uric acid crystals.  Past medical 
history was positive for 3 to 5 episodes of gout over the 
past 3 years.  Physical examination revealed no warmth, 
erythema, or tenderness.  Assessment was gout, probably due 
to an enzyme problem.  The veteran was seen for right knee 
swelling in March 1998.  Medical history provided by the 
veteran reflected that he had had 3 to 5 episodes of gout in 
1 year.  The right knee had an edematous mass posteriorly and 
had mild lateral tenderness.  Impression was ruptured Baker's 
cyst secondary to acute gout.  A May 1998 note shows 
complaints of right knee swelling of 2 to 3 days duration.  
It was warm and tender on examination.  The right knee was 
aspirated.  Assessment was gout.  A June 1998 note shows that 
the veteran was being seen for a "present flare" of gout; 
he had mild tenderness and minimal fluid at the time of that 
examination.  An August 1998 note reflects that he had a 
history of gout with frequent flare-ups; he reported flare-
ups every 3 to 4 weeks.  Examination revealed no warmth or 
effusion.  An October 1998 note indicates that the veteran 
telephoned with complaints of gout in the left knee.

Lay statements from the veteran's spouse and children were 
received in August 1998.  They indicate that the veteran had 
pain and swelling in his legs and that he needed help with 
ambulating, dressing, and weight-bearing.

A November 1998 statement from a co-worker states that he had 
seen the veteran with pain in his knees, with attacks 
approximately every 4 to 6 weeks, requiring him to leave work 
early.

A November 1998 VA examination report indicates medical 
history of a gout attack 2 weeks prior.  Current symptoms 
were of trouble walking, stiffness, and pain in the right 
knee.  Physical examination revealed that the veteran had his 
son remove his shoes.  The veteran had a symmetrical gait, 
was able to walk on his toes and heels, and was able to 
perform a 50 percent knee bend.  There was some pedal edema 
with vascular discoloration over the distal ankles.  There 
was no effusion, warmth, or redness of the knees.  Range of 
motion was 0 to 125 degrees bilaterally.  Motor and sensation 
testing was normal.  There was no evidence of patellofemoral 
crepitus.  There was some generalized discomfort on rotation 
testing.  Diagnosis was gout.  Discussion indicated no 
weakened movement or motor loss.  Range of motion was normal.  
There was no fatigability or incoordination.

A November 1998 VA outpatient note shows that the veteran had 
gout with frequent flares that were debilitating.  Physical 
examination revealed a slightly warm left knee.  December 
1998 and February 1999 notes show that his gout was 
asymptomatic.  A May 1999 note also shows that he was 
asymptomatic, but had pain in his right knee a week prior.  
The veteran's gout was asymptotic in August 1999 and November 
1999.  A February 2000 note indicates that his last flare-up 
was 6 months prior.  A July 2000 note reflects, according to 
the veteran, that he had a flare-up of gout 5 days prior, 
which resolved within 24 hours after taking medication.  
Objectively, there was mild edema at the right ankle.  
Assessment was gout flare-up with near-resolution of 
symptoms.  The veteran had no current complaints in August 
2000 and October 2000.

Sick leave records from the veteran's employer show that he 
used 17.5 hours of leave during 1998, 63 hours during 1999, 
and 85 hours during 2000, with handwritten notations 
indicating that 17.5 of the year 2000 hours were due to his 
knee disability.  A September 2000 letter from the veteran's 
employer indicates that he left work 2.5 hours early on 
September 6th and took 10 hours of leave on September 18th of 
2000, due to knee and leg pain from gout.

The veteran testified at a hearing before the undersigned at 
the Seattle RO in December 2000.  During the hearing, he 
stated that he used sick leave 6 to 8 times in 2000 due to 
gout.  He took medicine for gout flare-ups, which could last 
anywhere from 12 to 24 hours.  He stated that he was given 90 
pills in 1998 to take during gout flare-ups, and that he only 
had 64 left.  He indicated that he had approximately 6 severe 
attacks of gout in the last year.

III.  Analysis

1.  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (2000) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (2000).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2000); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, while the regulations require 
review of the recorded history of a disability to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran has continuously appealed the 
initial rating assigned for his gouty arthritis of the knees, 
the Board will consider all evidence of record.  

In making its determination, the Board must determine whether 
the evidence is in support of the claim or is in equal 
balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, were not subsumed into the diagnostic codes under which 
a veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206  
(1995).

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2000). 

2.  Specific rating criteria

Gout is rated pursuant to DC 5017 of the Rating Schedule.  
38 C.F.R. § 4.71a, DC 5017  (2000).  That code requires that 
the disability be rated based on DC 5002 for rheumatoid 
arthritis.  Id.  Under DC 5002, gout with constitutional 
manifestation associated with active joint involvement that 
is "totally incapacitating" warrants a 100 percent rating.  
A 60 percent rating is warranted for gout that is less 
incapacitating than that for a 100 percent rating, but which 
also involves weight loss and anemia "productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods."  38 C.F.R. § 4.71a, DC 5002  (2000).  
Gout "productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year" warrants a 40 percent rating.  A 20 percent evaluation 
is assigned to gout with 1 or 2 exacerbation a year in a 
well-established diagnosis.  Chronic residuals of gout, such 
as limitation of motion or ankylosis, is to be rated based on 
the joint involved.  Id.

After careful review of the record, the Board finds that the 
veteran is currently entitled to an increased disability 
rating for his gout.  The Board finds that his disability, 
giving him the benefit of the doubt, most closely resembles 
the criteria for a 40 percent evaluation.  However, the Board 
also finds that that rating is only warranted on and after 
March 11, 1998.  Prior to March 11, 1998, it finds that an 
increased disability rating is not adequately supported by 
the record.

The Board's decision results from application of the facts of 
record to the pertinent VA laws and regulations.  The facts 
show that the veteran was seen for right knee pain in service 
beginning in January 1994.  However, gout was not diagnosed.  
The veteran reported a twisting injury and orthopedic 
consultation indicated that he had infrapatellar tendinitis, 
patellofemoral syndrome, or other acute injury pathology.  A 
reactive arthritis (of the left knee) was first diagnosed in 
January 1996 and the veteran indicated that his episode of 
right knee pain in service 2 years prior had similar 
symptoms.  The next confirmed flare-up of reactive arthritis 
was in April 1997, when the veteran was seen in an emergency 
room for swelling and pain of the right knee.  Acute gout was 
diagnosed.  In January 1998, the veteran had another flare-up 
of gout, according to VA outpatient notes.  Overall, the 
Board finds that, since his separation from service in 
December 1994, until January 1998, the evidence shows only 3 
confirmed flare-ups of gout.  This is consistent with the 
veteran's own medical history provided in the January 1998 VA 
outpatient note.  According to the veteran, he had 3 to 5 
episodes of gout during the 3 years prior to January 1998.  
Clearly, this evidence does not support the grant of an 
increased disability rating for gout during this time period.  
As stated above, an increased disability rating to 40 percent 
requires definite impairment of health due to gout, or 
incapacitating exacerbations 3 or more times per year.  
38 C.F.R. § 4.71a, DC 5002  (2000).  Here, there is no 
evidence of an impairment in health due to gout, and the 
frequency of the veteran's gout attacks was much lower than 
that required for a 40 percent rating prior to March 11, 
1998.  The veteran had only 3 documented attacks of gout over 
the 3 year period prior to March 11, 1998.  

Beginning on March 11, 1998, the record documents several 
successive attacks of gout.  The veteran was seen for 
treatment for flare-ups of gout on March 11, 1998, as well as 
in May 1998 and June 1998.  He was also seen in August 1998, 
although no current flare-up was noted.  He had another 
flare-up at home in October 1998.  These episodes of 
treatment meet the frequency requirement for a 40 percent 
disability rating pursuant to DC 5002.  Id.  However, the 
evidence must also show that these flare-ups of gout were 
"incapacitating."  Id.  According to the actual VA clinical 
notes, objective examination revealed only swelling and 
tenderness of the knee affected with gout.  However, in 
November 1998, the veteran had his son remove his shoes for 
him during VA examination. A VA treatment note from that same 
time states that his gout was "debilitating" and that the 
October 1998 attack lasted 3 weeks.  Lay statements from the 
veteran's family members, a co-worker, and from the veteran 
himself, all indicate that his attacks of gout, when severe, 
caused him to miss work and made even walking difficult until 
his medications took effect.  This functional impairment must 
be considered by the Board.  See DeLuca v. Brown, 8 Vet. App. 
202  (1995).  Overall, the Board concludes that the 
incapacitation requirement of DC 5002 is met.

The Board recognizes that, since 1998, the medical evidence 
documents only 1 documented flare-up of gout, i.e. in July 
2000, with an additional complaint of knee pain in May 1999.  
All other VA medical notes show that his gout was 
asymptomatic and that he had no current complaints.  This 
evidence does not support a continued increased disability 
rating of 40 percent.  However, the Board finds probative the 
fact that the veteran has used many hours of sick leave 
during 1999 and 2000, at least 12.5 hours of which were due 
to pain in his knees due to gout.  The Board also has 
considered the veteran's hearing testimony alleging 6 severe 
attacks of gout in the past year.  The Board finds of little 
value the veteran's assertion that his use of 26 medication 
pills for gout since 1998 is evidence of 26 flare-ups of gout 
during that time period.  As indicated on that prescription, 
the veteran may take up to 6 pills per day for his gout 
flare-ups.  Conceivably, all 26 pills could have been used 
for only 1 attack.  Nevertheless, the Board finds 
insufficient evidence to warrant termination of his increased 
disability rating for gout.  As such, he is entitled to a 40 
percent disability rating continuously since March 11, 1998.

The effective date of March 11, 1998, is assigned based on VA 
regulations, which state that the proper effective date is 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred.  38 C.F.R. 
§ 3.400(o)(2)  (2000).  Here, the earliest date on which 3 or 
more incapacitating episodes of gout within a year is shown 
is March 11, 1998.  Prior to that time, the veteran had only 
3 documented flare-ups of gout in 3 years and his own report 
of medical history indicated only 3 to 5 episodes during that 
time.  On March 11, 1998, the veteran met the criteria for an 
increased disability rating by having his 3rd episode of gout 
within 1 year, the others being in April 1997 and January 
1998.  It was also at this time, and no earlier, that his 
report of medical history reflected that he had 3 to 5 
episodes of gout in 1 year.

In light of the above, the Board concludes that an increased 
disability rating, to 40 percent, for service-connected gout 
of the bilateral knees is warranted, effective March 11, 
1998.

At the same time, a rating in excess of 40 percent is not 
authorized by law.  At no time does the record support a 
finding that the veteran had gout symptomatic of weight loss, 
anemia, or other health problems, or involving "severely 
incapacitating" exacerbations 4 or more times per year or 
lesser numbers over prolonged periods.  38 C.F.R. § 4.71a, DC 
5002  (2000).  The evidence shows no such health problems, 
with the veteran actually having a history of significant 
weight gain, rather than weight loss.  In addition, his gout 
flare-ups did not meet the frequency requirement at any time, 
save during 1998, and at no time did they meet the 
incapacitation requirement, i.e. "severe incapacitating 
exacerbations."  Id.  His gout flare-ups were ordinarily 
manifested only by some swelling and mild tenderness.  When 
tested, the veteran was able to walk on his toes and heels 
and perform at least 50 percent of a knee bend.

Although the veteran's gout may be rated based on chronic 
residuals, Id., the evidence shows no chronic residuals that 
would entitle him to a rating in excess of 40 percent.  In 
fact, while the medical evidence shows that he has some 
definite impairment in functioning during active flare-ups of 
gout, it does not indicate any chronic residuals.  During 
non-active stages, the veteran has full range of motion of 
the knees, with no instability, tenderness, or weakness, and 
with normal reflex, motor, and sensory examinations.  There 
is no chronic warmth, effusion, or redness shown.  The 
veteran apparently has some patellar crepitus bilaterally, 
but it has not been associated as a chronic residual of his 
gout.  Even if it were, such disability would warrant, at 
most, a 10 percent disability rating for each knee.  See 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5003  (2000). 

Overall, the requirements for a rating greater than 40 
percent are not met.  The Board concludes that the evidence 
regarding this issue is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required 
under the provisions of 38 C.F.R. § 3.102 (2000).


ORDER

An increased disability rating for gout prior to March 11, 
1998 is denied.

An increased disability rating for gout to 40 percent, on and 
after March 11, 1998, is allowed, subject to the regulations 
pertinent to the disbursement of monetary funds.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

